       Case 1:20-cv-03538-GLR Document 126 Filed 01/13/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                )
                                         )
           Plaintiff,                    )
                                         )
      v.                                 )   Case No. 1:20-cv-03538 - GLR
                                         )
RAGINGBULL.COM, LLC f/k/a                )
LIGHTHOUSE MEDIA LLC, et al.,            )
                                         )
           Defendants.                   )
                                         )


                                EXHIBITS 1-5

                                    TO

                     DEFENDANTS’ CONSOLIDATED
            RESPONSE TO MOTION FOR ORDER TO SHOW CAUSE
            WHY PRELIMINARY INJUNCTION SHOULD NOT ISSUE




                                     1
